 
EXHIBIT 10.2

 
EXHIBIT A




THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
THEREOF UNDER SUCH ACT AND LAWS OR, SUBJECT TO SECTION 5.3 HEREOF, AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.


WARRANT TO PURCHASE STOCK


Issuer: Famous Uncle Al’s Hot Dogs & Grille, Inc., a Delaware corporation
Number of Shares: XXXX, subject to adjustment
Class of Stock: Common Stock
Exercise Price: $2.75, subject to adjustment
Issue Date: October 18, 2010
Expiration Date: February 18, 2011


FOR THE AGREED UPON VALUE of $1.00, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
this Warrant is issued to ____________________________ (together with its
successors and permitted assigns, "Holder") by Famous Uncle Al’s Hot Dogs &
Grille, Inc., a Delaware corporation (the "Company").


Subject to the terms and conditions hereinafter set forth, the Holder is
entitled upon surrender of this Warrant and the duly executed Notice of Exercise
form annexed hereto as Appendix 1 ("Notice of Exercise"), at the principal
office of the Company, 60 East Rio Salado Parkway, Suite 900, Tempe, AZ 85281 or
such other office as the Company shall notify the Holder of in writing, to
purchase from the Company up to _________________________ fully paid and
non-assessable shares (the "Shares") of the Company's common stock, ("Common
Stock") at a purchase price per Share of Two Dollars and Seventy-Five Cents
($2.75) (the "Exercise Price"). This Warrant may be exercised in whole or in
part at any time and from time to time until 5:00
PM, Eastern time, on the Expiration Date, and shall be void thereafter. Until
such time as this Warrant is exercised in full or expires, the Exercise Price
and the Shares are subject to adjustment from time to time as hereinafter
provided.


ARTICLE 1. EXERCISE.


1.1  Method of Exercise. Holder may exercise this Warrant by delivering a duly
executed Notice of Exercise to the principal office of the Company.


1.2  Delivery of Certificate and New Warrant. Promptly after Holder exercises or
converts this Warrant, the Company shall deliver to Holder certificates for the
Shares acquired and, if this Warrant has not been fully exercised or converted
and has not expired, a new Warrant representing the right to purchase the Shares
not so acquired.
 
1

--------------------------------------------------------------------------------


 
1.3  Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor.


ARTICLE 2. ADJUSTMENTS TO THE SHARES.


2.1  Stock Dividends, Splits, Etc. If the Company declares or pays a dividend on
the outstanding shares of Common Stock, payable in Common Stock or other
securities, or subdivides the outstanding Common Stock into a greater amount of
Common Stock, then upon exercise of this Warrant, for each Share acquired,
Holder shall receive, without cost to Holder, the total number and kind of
securities to which Holder would have been entitled had Holder owned the Shares
of record as of the date the dividend or subdivision occurred.


2.2  Reclassification, Exchange or Substitution. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise or conversion of this
Warrant, Holder shall be entitled to receive, upon exercise or conversion of
this Warrant, the number and kind of securities and property that Holder would
have received for the Shares if this Warrant had been exercised immediately
before such reclassification, exchange, substitution, or other event. The
Company or its successor shall promptly issue to Holder a new Warrant for such
new securities or other property. The new Warrant shall provide for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Article 2 including, without limitation, adjustments to the
Exercise Price and to the number of securities or property issuable upon
exercise of the new Warrant. The provisions of this Section 2.2 shall similarly
apply to successive reclassifications, exchanges, substitutions, or other
events.


2.3  Adjustments for Combinations, Etc. If the outstanding shares of Common
Stock are combined or consolidated, by reclassification or otherwise, into a
lesser number of shares, the Exercise Price shall be proportionately increased
and the number of Shares shall be proportionately decreased.


2.4  No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or by-laws, or through a reorganization, transfer of assets,
consolidation, merger, dissolution, issue, or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Warrant by the Company, but
shall at all times in good faith assist in carrying out of all the provisions of
this Article 2 and in taking all such action as may be necessary or appropriate
to protect Holder's rights under this Article against impairment.
 
2

--------------------------------------------------------------------------------


 
2.5  Fractional Shares. No fractional Shares shall be issuable upon exercise or
conversion of the Warrant and the number of Shares to be issued shall be rounded
down to the nearest whole Share. If a fractional Share interest arises upon any
exercise or conversion of this Warrant, the Company shall eliminate such
fractional Share interest by paying Holder an amount computed by multiplying
such fractional interest by the Fair Market Value of one Share.


2.6  Certificate as to Adjustments. Upon each adjustment of the Exercise Price,
number of Shares or class of security for which this Warrant is exercisable, the
Company at its expense shall promptly compute such adjustment, and furnish
Holder with a certificate of its chief financial officer setting forth such
adjustment and the facts upon which such adjustment is based. The Company shall,
upon written request, furnish Holder a certificate setting forth the Exercise
Price, number of Shares and class of security for which this Warrant is
exercisable in effect upon the date thereof and the series of adjustments
leading to such Exercise Price, number of Shares and class of security.


ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.


3.1  Representations and Warranties. The Company hereby represents and warrants
to the Holder as follows:


(a)  All Shares which may be issued upon the due exercise of this Warrant shall,
upon issuance, be duly authorized, validly issued, fully paid and
non-assessable, and free of any liens and encumbrances except for restrictions
on transfer provided for herein or under applicable federal and state securities
laws.


(b)  The Company covenants that it shall at all times cause to be reserved and
kept available out of its authorized and unissued shares such number of shares
of its Common Stock and other securities as will be sufficient to permit the
exercise in full of this Warrant and the conversion or exchange of such Common
Stock into or for such other securities.


3.2  Notice of Certain Events. If the Company proposes at any time (a) to
declare any dividend or distribution upon any of its Common Stock, whether in
cash, property, stock, or other securities and whether or not a regular cash
dividend; (b) to offer for subscription pro rata to the holders of Common Stock
any additional shares of stock of any class or series or other rights; (c) to
effect any reclassification or recapitalization of any of its Common Stock; or
(d) to merge or consolidate with or into any other corporation, or sell, lease,
or convey all or substantially all of its assets, or to liquidate, dissolve or
wind up, then, in connection with each such event, the Company shall give Holder
(1) at least 10 days prior written notice of the date on which a record will be
taken for such dividend, distribution, or subscription rights (and specifying
the date on which the holders of securities of the Company shall be entitled to
receive such dividend, distribution or rights) or for determining rights to
vote, if any, in respect of the matters referred to in (c) and (d) above; and
(2) in the case of the matters referred to in (c) and (d) above at least 10 days
prior written notice of the date when the same will take place (and specifying
the date on which the holders of securities of the Company will be entitled to
exchange their securities of the Company for securities or other property
deliverable upon the occurrence of such event).


3

--------------------------------------------------------------------------------


 
ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF THE HOLDER.


4.1  Purchase for Own Account. This Warrant and the Shares to be acquired upon
exercise hereof will be acquired for investment for Holder's account, not as
nominee or agent, and not with a view to sale or distribution in violation of
applicable federal and state securities laws.


4.2  Investment Experience. Holder understands that the purchase of this Warrant
and the Shares covered hereby involves substantial risk. Holder (a) has
experience as an investor in unregistered securities, (b) has sufficient
knowledge and experience in financial and business affairs that it evaluate the
risks and merits of its investment in this Warrant and the Shares, and (c) can
bear the economic risk of such Holder's investment in this Warrant and the
Shares.


4.3  Accredited Investor. Holder is an "accredited investor" as such term is
defined in Regulation D under the Securities Act of 1933, as amended.


ARTICLE 5. MISCELLANEOUS.


5.1  Automatic Conversion upon Expiration. In the event that, upon the
Expiration Date, the Fair Market Value of one Share (or other security issuable
upon the exercise hereof) is greater than the Exercise Price in effect on such
date, then this Warrant shall automatically be deemed on and as of such date to
be converted pursuant to Section 1.2 above as to all Shares (or such other
securities) for which it shall not previously have been exercised or converted,
and the Company shall promptly deliver a certificate representing the Shares (or
such other securities) issued upon such conversion to the Holder.


5.2  Legends. This Warrant and the Shares shall be imprinted with a legend in
substantially the following form:


  “THE ISSUANCE AND SALE OF THE PURCHASED SECURITIES REPRESENTED BY THIS
CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, NOR APPLICABLE STATE SECURITIES LAWS.  THE PURCHASED SECURITIES MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE PURCHASED SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL
SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT, OR OTHERWISE.  NOTWITHSTANDING THE FOREGOING, THE PURCHASED
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE PURCHASED SECURITIES.”
 
4

--------------------------------------------------------------------------------


 
5.3  Compliance with Securities Laws on Transfer. This Warrant and the Shares
may not be transferred or assigned in whole or in part without compliance with
applicable federal and state securities laws by the transferor and the
transferee (including, without limitation, the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, as reasonably requested by the Company).


5.4  Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally, or mailed by first-class registered or certified mail, postage
prepaid, or sent via reputable overnight courier service, fee prepaid, at such
address as may have been furnished to the Company or the Holder, as the case may
be, in writing by the Company or such holder from time to time.


5.6  Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.


5.7  Attorneys Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute,  including reasonable attorneys' fees.


5.8  Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of Arizona, without giving effect to its
principles regarding conflicts of law.


5.9  No Rights as a Shareholder. Except as specifically provided in this
Warrant, Holder shall have no rights as a shareholder of the Company in respect
of the Shares issuable hereunder unless and until Holder exercises this Warrant
as to all or any of such Shares.


[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Stock to be
executed as an instrument under seal by its duly authorized representative as of
the date first above written.


ATTEST:
 
"COMPANY"
           
Famous Uncle Al’s Hot Dogs & Grille, Inc.
       
By:
 
By:
         
Name:
 
Name: Scott Feldhacker
 
Title:
 
Title: Chief Executive Officer
 

 
6

--------------------------------------------------------------------------------


 
APPENDIX 1


NOTICE OF EXERCISE


1.  The undersigned hereby elects to purchase_______ shares of the common stock
of the Company pursuant to Section 1.1 of the attached Warrant, and tenders
herewith payment of the Exercise Price of such shares in full.


2.  Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:



       
(Name)
                           
(Address)
 



3.  The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.



   
(Signature)
 




   
(Date)
 



7

--------------------------------------------------------------------------------


 